Citation Nr: 0431180	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-20 777	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to a disability rating in excess of 10 
percent during the period from September 29, 1999, to April 
28, 2002, for residuals of a right knee medial meniscus tear.

4.  Entitlement to a disability rating in excess of 10 
percent since June 1, 2002, for residuals of a right knee 
medial meniscus tear.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2000 and May 2002 rating 
decisions by the Jackson, Mississippi, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The veteran 
withdrew his requests for Board hearings by statements 
provided in March 2003 and September 2004.

The Board notes that in the December 2000 rating decision the 
RO granted entitlement to service connection for a right knee 
disorder and assigned a 10 percent rating effective from 
April 29, 1999.  The decision also denied entitlement to 
service connection for degenerative disc disease of the 
lumbar spine.  The RO accepted the veteran's December 2000 
correspondence as a notice of disagreement from these 
determinations and he subsequently perfected the appeal.

In a May 2002 rating decision the RO granted entitlement to a 
temporary total disability rating for the veteran's service-
connected right knee disorder based upon the need for 
convalescence following surgery.  A 10 percent disability 
rating was assigned effective from June 1, 2002.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that separate or "staged" schedular disability ratings may 
be assigned subsequent to an initial award of service 
connection based upon the facts in each case.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Therefore, the Board finds 
the increased rating issues on appeal are more appropriately 
addressed as provided on the title page of this decision.  

The Board notes the May 2002 rating decision also denied 
entitlement to service connection for the residuals of a head 
injury, claimed as headaches and memory loss.  The veteran 
subsequently perfected an appeal as to this issue.

The Board also notes that in a July 2004 rating decision the 
RO granted entitlement to service connection for residuals of 
a right scaphoid fracture with nonunion, status post internal 
fixation, and a history of carpal tunnel syndrome.  The 
veteran was notified that the determination was considered a 
complete resolution of his appeal as to that matter.  
Correspondence dated in August 2004 was accepted as a notice 
of disagreement with the compensation level assigned and a 
statement of the case was issued in September 2004.  As the 
present appellate record does not indicate the veteran has 
perfected his appeal as to this matter, the issues listed on 
the title page of this decision are the only matters for 
appellate review.

This issue of entitlement to a disability rating in excess of 
10 percent during the period from June 1, 2002, for residuals 
of a right knee medial meniscus tear is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The evidence demonstrates the veteran's degenerative disc 
disease of the lumbar spine was not incurred during nor as a 
result of any incident of active service.

3.  The evidence demonstrates the veteran has no present 
residual disabilities as a result of a head injury during 
active service.

4.  The veteran's service-connected residuals of a right knee 
medial meniscus tear during the period from September 29, 
1999, to April 28, 2002, was manifested by limitation of 
right leg flexion, without objective evidence of arthritis, 
recurrent subluxation, frequent episodes of "locking," 
pain, and effusion into the joint, lateral instability, 
limitation of extension, or flexion limited to less than 
45 degrees, including as a result of dysfunction due to pain.


CONCLUSIONS OF LAW

1.  The veteran's degenerative disc disease of the lumbar 
spine was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A chronic residual disability as a result of a head 
injury was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  The requirements for a rating in excess of 10 percent for 
residuals of a right knee medial meniscus tear were not met 
during the period from September 29, 1999, to April 28, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Code 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in April 2002, July 2002, and November 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran in July 2002 and November 
2003 were not given prior to the first agency or original 
jurisdiction (AOJ or RO) adjudication of the claims 
concerning the back and knee disorders, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  The issues on appeal 
were also re-adjudicated and a statement of the case was 
provided to the veteran in August 2004.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the April 2002, July 2002, and November 2003 
VCAA notice letters generally informed the veteran of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  Although the letters did not specifically 
address the VCAA "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the August 2004 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the April 2002, July 2002, and 
November 2003 notice letters was non-prejudicial error.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notice.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in March 2000, July 2000, 
September 2000, August 2002, and October 2003.  The available 
medical evidence is sufficient for adequate determinations of 
the issues addressed in this decision.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Degenerative Disc Disease of the Lumbar Spine

Service medical records dated in April 1993 show the veteran 
was treated for low back muscle spasm.  The examiner noted 
there was tenderness to palpation and pain to flexion of the 
lower extremities, but no evidence of deformity, bruises, or 
impairment of sensation.  The veteran's May 1993 separation 
examination revealed a normal clinical evaluation of the 
spine.  The veteran denied a history of recurrent back pain 
at that time.

Private medical records show the veteran was treated for back 
pain subsequent to an automobile accident in January 1997.  
Records at that time show he denied any history of orthopedic 
injuries to the back.  The diagnoses included back pain 
secondary to an automobile accident, mild thoracic strain, 
and mild lumbosacral myofascitis.  

On VA examination in March 2000 the veteran reported that in 
1992 he had fallen while climbing stairs and hit his 
tailbone.  He stated the tailbone had been tender, but that 
he had not experienced any low back pain.  He reported he had 
experienced persistent low back pain since an automobile 
accident in 1997.  The examiner noted a magnetic resonance 
imaging (MRI) scan revealed bulging disc at L4-5 and L5-S1 
consistent with a diagnosis of degenerative disc disease.  

A July 2000 VA medical opinion noted the evidence of record 
had been reviewed and that it was more likely than not that 
the veteran's degenerative disc disease was caused by the 
post-service automobile accident and was not due to any 
injury in service.  Other VA treatment records include 
diagnoses of degenerative disc disease and chronic low back 
pain without opinion as to etiology.

In statements and personal hearing testimony in support of 
his claim the veteran asserted he initially injured his back 
during active service and that the disorder had been 
aggravated by the January 1997 automobile accident.

Based upon the evidence of record, the Board finds the 
veteran's present degenerative disc disease of the lumbar 
spine was not incurred during or as a result of any incident 
of active service.  The veteran's service medical records are 
negative for complaint, diagnosis, or treatment for a chronic 
back disorder and the evidence shows the present disorder was 
first manifest many years after service.  The Board finds the 
July 2000 VA examiner's opinion is persuasive that the 
veteran's degenerative disc disease of the lumbar spine was 
not due to an injury in service.

Although the veteran believes his back disorder was incurred 
in service, he is not a licensed medical practitioner and he 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  See Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
service connection for degenerative disc disease of the 
lumbar spine is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

Residuals of a Head Injury

Service medical records show that in August 1991 the veteran 
sustained injuries to the posterior scalp when he was struck 
in the back of the head by a bottle.  The examiner noted the 
veteran had numerous lacerations requiring mild suturing, but 
that there were no complaints of dizziness and that the 
veteran had not lost consciousness, blacked out, nor 
demonstrated any lethargic response.  The diagnosis was 
lacerations.  The veteran's May 1993 separation examination 
revealed a normal clinical evaluation of the head.  The 
veteran reported a history of head injury due to having been 
hit in the head by a bottle, but denied a history of frequent 
or severe headaches or any loss of memory.  The examiner 
noted the veteran had been hit in the head with a bottle, but 
that the disorder was not considered disabling.

Private medical records dated in February 1997 show the 
veteran complained of intermittent occipital headaches and 
that he reported he had hit his head on the neck rest when 
his automobile was struck from behind by another vehicle.  
The diagnoses included post-traumatic headaches.  

VA treatment records include diagnoses of chronic headaches.  
However, no opinions as to etiology were provided.

In statements and testimony in support of the claim the 
veteran asserted he had headaches and memory loss as a result 
of a head injury in 1991.  He testified in September 2003 
that he had been knocked out when he was hit in the head with 
a bottle during active service.

VA examination in October 2003 noted a normal neurologic 
examination except for signs of peripheral neuropathy likely 
due to ethanol abuse and right hand deficits.  The examiner 
noted service medical records indicated lacerations to the 
scalp without significant closed head injury and that there 
was no history of headaches for many years after service.  
The examiner stated that it was unlikely the veteran's 
present complaints including dizziness and headaches were 
related to the bottle incident in service.  

Based upon the evidence of record, the Board finds the 
veteran has no present residual disabilities as a result of a 
head injury during active service.  The veteran's service 
medical records are negative for complaint, diagnosis, or 
treatment for any chronic residual disabilities due to a head 
injury and the evidence shows the present headache disorder 
was first manifest many years after service.  The Board finds 
the October 2003 VA examiner's opinion is persuasive that any 
present neurologic disorders were not due to a head injury in 
service.

The veteran is not competent to offer opinions on questions 
of medical causation or diagnosis as to this matter.  See 
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds service connection for residuals 
of a head injury is not warranted.  The preponderance of the 
evidence is against the veteran's claim.

Increased Ratings Claim
Factual Background

Service medical records show the veteran was treated for 
right knee pain in November 1990 and January 1992.  In a May 
1993 report of medical history in association with his 
separation examination the veteran reported his right knee 
slipped out of joint and would pop and swell.  The examiner 
noted a diagnosis of right knee sprain.  

On VA examination in March 2000 the veteran complained of 
aching right knee pain and that he was unable to lock it in 
hyperextension.  He reported that approximately once every 
six months his knee would go out of place and swell.  The 
examiner noted the veteran walked with a normal gait.  Deep 
tendon reflexes of the knees were active and equal.  He was 
able to walk on heels and toes without difficulty and could 
squat and rise from the squatting position.  There was no 
evidence of motor weakness, sensory loss, swelling, effusion, 
quadriceps atrophy, or patellar instability.  The 
circumference of the calves were equal.  Range of motion 
studies revealed full extension and flexion to 100 degrees.  
The veteran resisted any further flexion with complaints of 
pain.  His ligaments were stable to varus and valgus stress 
in extension and at 30 degrees of flexion.  Anterior and 
posterior drawer tests had strong endpoints and were equal, 
bilaterally.  There were complaints of some tenderness over 
the medial joint line.  X-rays revealed no narrowing of the 
articular cartilage, osteophyte formation, fracture, 
dislocation, or loose body.  The examiner noted a torn 
meniscus could not be ruled out and recommended an additional 
MRI study.  An August 2000 MRI report noted a diagnosis of 
torn medial meniscus of the right knee.

VA treatment records dated in June 2000 included a diagnosis 
of chronic right knee pain with instability.  An August 2000 
report noted tenderness to palpation over the posterior 
aspect of the medial joint line.  Range of motion studies 
revealed flexion from 0 to 120 degrees.  There was no 
evidence of instability.  McMurray's sign was positive, but 
Lachman's sign was negative.  The treatment plan included 
possible meniscus repair.  

In a December 2000 rating decision the RO, among other 
things, granted entitlement to service connection for a right 
knee disorder.  A 10 percent disability rating was assigned 
effective from September 29, 1999, the date of receipt of the 
veteran's increased rating claim.  

VA treatment records dated in January 2002 noted the veteran 
had been previously scheduled for arthroscopic meniscectomy, 
but that he did not undergo the procedure because of a period 
of incarceration.  The examiner described the veteran's right 
knee disorder as chronic pain localized to the medial joint 
space with snapping, popping, buckling, and giving out; 
however, there is no indication that a physical examination 
of the knee was conducted at that time.  VA records show the 
veteran underwent arthroscopic surgery of the right knee with 
a partial medial meniscectomy on April 29, 2002.

In statements and testimony in support of his claim for a 
higher rating the veteran asserted that an evaluation in 
excess of 10 percent was warranted.  At his personal hearing 
in September 2002 the veteran testified that his right knee 
disorder had been more severely disabling since undergoing 
surgery in April 2002.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson, 12 Vet. App. 119.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

The Rating Schedule provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), 15 degrees 
(30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004).  Compensable ratings for limitation of extension of 
the leg are assigned when extension is limited to 10 degrees 
(10 percent), 15 degrees (20 percent), 20 degrees (30 
percent), 30 degrees (40 percent) or 45 degrees (50 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  Normal knee 
flexion and extension is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2004).

The Rating Schedule also provides ratings for impairment of 
the knee when there is evidence of slight (10 percent), 
moderate (20 percent), or severe (30 percent) recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  A 20 percent rating is assigned 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2004).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  Separate ratings are also permissible for 
limitation of flexion and limitation of extension of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has 
held that disabilities may be rated separately without 
violating the prohibition against pyramiding unless the 
disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, as a preliminary matter, the Board notes that 
the veteran's service-connected residuals of a right knee 
medial meniscus tear have been rated under the criteria for 
limitation of leg flexion, 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Although the veteran complained of his knee 
giving way, there was no objective evidence of recurrent 
subluxation or instability to the right knee.  In the absence 
of any distinct disability manifestations, the Board finds 
there is no basis for a separate rating for a knee impairment 
under Diagnostic Code 5257.  See 38 C.F.R. § 4.14.

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a right knee medial 
meniscus tear during the period from September 29, 1999, to 
April 28, 2002, were manifested by limitation of right leg 
flexion, without objective evidence of arthritis, recurrent 
subluxation, lateral instability, frequent episodes of 
"locking," pain, and effusion into the joint, limited 
extension, or flexion limited to less than 45 degrees, 
including as a result of dysfunction due to pain.  The August 
2000 VA examiner noted flexion from 0 to 120 degrees, with no 
evidence of instability.  There is no evidence of leg flexion 
limited to less than 45 degrees or extension limited to more 
than 10 degrees, including as a result of pain and 
dysfunction.  Therefore, higher or separate ratings in excess 
of 10 percent during the period from September 29, 1999, to 
April 28, 2002, are not warranted.  

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to a disability rating in excess of 10 percent 
during the period from September 29, 1999, to April 28, 2002, 
for residuals of a right knee medial meniscus tear is denied.


REMAND

As noted above, on November 9, 2000, the VCAA became law.  
The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in July 2002.  The 
revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  

In this case, the veteran contends his service-connected 
right knee disability has increased in severity subsequent to 
his surgical treatment in April 2002.  VA records show the 
veteran attended an orthopedic examination in August 2002; 
however, the findings of that examination are inconsistent 
with findings of a 20 degree extensor lag noted in a February 
11, 2003, treatment report.  Therefore, the Board finds 
additional development is required prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to the current nature and severity of 
his service-connected right knee 
disorder.  The claims folder must be 
available to, and reviewed by, the 
examiner.  Those portions of the Joints 
examination worksheet applicable to knee 
disabilities should be completed.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  The RO should consider 
whether higher or separate ratings are 
warranted under any alternative rating 
criteria.  All applicable laws and 
regulations should be considered, 
including VAOPGCPREC 23-97 and VAOPGCPREC 
9-2004.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



